Filed 5/5/15 Angulo v. Superior Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


CHRISTOPHER LOUIS ANGULO,
         Petitioner,
v.
THE SUPERIOR COURT OF CONTRA                                         A144648
COSTA COUNTY,
                                                                     (Contra Costa County
         Respondent;                                                 Super. Ct. No. 51300151)
THE PEOPLE,
         Real Party in Interest.


         In this mandamus proceeding, petitioner Christopher Louis Angulo seeks a writ of
mandate compelling respondent superior court to vacate its order denying his petition for
recall of sentence and resentencing pursuant to Penal Code section 1170.18, subdivision
(a),1 which was enacted as part of Proposition 47.2 Our review of the parties’ briefs and
the record lead us to conclude petitioner is entitled to writ relief. Thus, in accordance
with our notification to the parties we might do so, we order issuance of a writ directing
respondent court to vacate its order denying petitioner’s petition for recall of sentence.
(Code Civ. Proc., § 1088; Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171,

1
     Further statutory references are to the Penal Code unless otherwise specified.
2
  Proposition 47, passed by the voters at the November 4, 2014 general election, was
intended to reduce penalties for certain nonserious and nonviolent property and drug
offenses from wobblers or felonies to misdemeanors. (See People v. Davis (2015)
234 Cal. App. 4th 1001, 1023.)
177–180; Ng v. Superior Court (1992) 4 Cal. 4th 29, 35; Lewis v. Superior Court (1999)
19 Cal. 4th 1232, 1239–1241.) Accordingly, the matter is remanded for respondent court
to hold a hearing to determine whether the section 1170.18 petition “satisfies the criteria
in subdivision (a),” and, if so, whether petitioner should nevertheless be denied relief
because he “would pose an unreasonable risk of danger to public safety.” (§ 1170.18,
subd. (b).)
                                      I. Background
       On November 17, 2012, May Brunckhorst was collecting the quarters from
vending machines in a laundromat; she put the quarters in a plastic bag and placed it in a
shopping cart next to her. Petitioner Christopher Angulo grabbed the plastic bag
containing the money and ran off. The victim chased after him and caught hold of him,
but let go when Angulo swung at her and missed. A group of onlookers gave chase and
tackled Angulo to the ground. A passing Pleasant Hill police officer saw the chase,
responded to the scene and took Angulo into custody.
       Subsequently, Angulo was charged with second degree robbery (§§ 211, 212.5(c))
with several prior conviction allegations , including a prior serious felony conviction
(residential burglary), and two prior prison convictions for corporal injury to a
spouse/cohabitant and battery upon a police officer. At a sentencing hearing held on
October 8, 2014, Angulo pleaded guilty to an amended count of grand theft “from the
person of another” (§ 487(c)), admitted two prison priors, and received a half-time
eligible sentence of five years imprisonment (aggravated term of 3 years on grand theft
plus a consecutive one year for each of the prison priors), with 504 days actual credit plus
504 conduct credits.
       On November 20, 2014, Angulo filed a petition for recall of sentence and request
for resentencing pursuant to section 1170.18, subdivision (a). The court held a hearing
on the petition on January 30, 2015. After entertaining argument of counsel, the court
denied the petition because any relief under Proposition 47 would constitute “a windfall
to the defense because the prosecution dismissed more serious charges.” The same day


                                             2
the court filed a minute order noting it denied the petition because “Prop. 47 does not
apply.”
       On April March 30, 2015, Angulo filed in superior court the notice of appeal of
the trial court’s denial of his petition for recall of sentencing.3 On April 1, 2015, Angulo
filed this petition for writ of mandate, contending that mandamus relief is appropriate
because if he is granted Proposition 47 relief he would be entitled to immediate release
from custody.
                                       II. Discussion
       Section 1170.18, subdivision (a) provides: “A person currently serving a sentence
for a conviction, whether by trial or plea, of a felony or felonies who would have been
guilty of a misdemeanor under the act that added this section (‘this act’) had this act been
in effect at the time of the offense may petition for a recall of sentence before the trial
court that entered the judgment of conviction in his or her case to request resentencing
. . . .” (Ibid., italics added.) Proposition 47 reduced the offense of theft from a person
from a felony to a misdemeanor where the value of the property does not exceed $950.
(See §§ 490.2, 1170.18, subd. (a).) Petitioner pleaded guilty to theft from a person, thus
he contends he is entitled to petition for recall of his sentence because by its plain
language section 1170.18 applies to convictions by trial or plea, and asserts the trial court
erred by engrafting a plea agreement disqualifier into the statute. We agree.




3
   The notice of appeal was received and lodged in this court on April 7, 2015, and case
No. 144724 was assigned to the appeal. The filing of the notice of appeal transferred
jurisdiction over the matter to this court. (See People v. Saunoa (2006) 139 Cal. App. 4th
870, 872 [filing of a valid notice of appeal transfers jurisdiction of a cause to the
appellate court].) On April 29, we issued an order notifying the parties we were prepared
to issue a peremptory writ in the first instance in this matter after jurisdiction was
transferred back from this court to Contra Costa County Superior Court. After Angulo
filed a request for dismissal in case No. 144724 on April 30, we dismissed the appeal and
immediately issued the remittitur on May 6, thereby transferring jurisdiction over the
matter back to superior court. (Saunoa, at p. 872 [issuance of the remittitur transfers
jurisdiction from the appellate court to the court whose decision was reviewed].)
                                               3
       “ ‘In interpreting a voter initiative . . . we apply the same principles that govern
statutory construction. [Citation.] Thus, “we turn first to the language of the statute,
giving the words their ordinary meaning.” [Citation.] The statutory language must also
be construed in the context of the statute as a whole and the overall statutory scheme [in
light of the electorate’s intent]. [Citation.] When the language is ambiguous, “we refer
to other indicia of the voters’ intent, particularly the analyses and arguments contained in
the official ballot pamphlet.” [Citation.]’ [Citation.] In other words, ‘our primary
purpose is to ascertain and effectuate the intent of the voters who passed the initiative
measure.’ ” (People v. Briceno (2004) 34 Cal. 4th 451, 459.)
       Here, section 1170.18 clearly and unambiguously states, “A person currently
serving a sentence for a conviction, whether by trial or plea” of eligible felonies may
petition for resentencing to a misdemeanor. (Id., subd. (a), italics added.) The only
persons categorically ineligible are those with prior convictions for an enumerated
handful of serious crimes, such as murder, rape, or child molestation. (See §§ 490.2,
subd. (a), 667, subd. (e)(2)(C)(iv) [listing the disqualifying prior violent convictions].)
After a petitioner is found to be eligible, the trial court must grant the petition for
reduction of sentence unless the court finds in its discretion that the petitioner poses an
unreasonable risk of committing a very serious crime. (See § 1170.18, subds. (b), (c).)
The statute does not otherwise automatically disqualify a petitioner and nothing in section
1170.18 reflects an intent to disqualify a petitioner because the conviction was obtained
by plea agreement.
       Moreover, Proposition 47 “was intended to reduce penalties for ‘certain
nonserious and nonviolent property and drug offenses from wobblers or felonies to
misdemeanors.’ Those crimes were identified as ‘Grand Theft,’ ‘Shoplifting,’ ‘Receiving
Stolen Property,’ ‘Writing Bad Checks,’ ‘Check Forgery,’ and ‘Drug Possession.’ (Voter
Information Guide, Gen. Elec. (Nov. 4, 2014) analysis by the Legis. Analyst, pp. 35–36,
boldface & italics omitted.) ‘This measure allows offenders currently serving felony
sentences for the above crimes to apply to have their felony sentences reduced to
misdemeanor sentences. . . . In addition, the measure states that a court is not required to

                                               4
resentence an offender currently serving a felony sentence if the court finds it likely that
this offender will commit a specified severe crime.’ [Citation.] This was echoed by the
proponents of Proposition 47, who argued the measure ‘is sensible’ in that it ‘Stops
wasting prison space on petty crimes and focuses law enforcement resources on violent
and serious crime by changing low-level nonviolent crimes such as simple drug
possession and petty theft from felonies to misdemeanors.’ (Voter Information Guide,
argument in favor of Prop. 47, at p. 38.)” (People v. Davis, supra, 234 Cal.App.4th at
p. 1023, italics omitted.)
       Viewed in light of these objectives, our interpretation of section 1170.18, which
adheres to its plain and unambiguous language, clearly “ ‘effectuate[s] the intent of the
voters’ ” who passed Proposition 47. (People v. Briceno, supra, 34 Cal.4th at p. 459.)
Furthermore, our interpretation conforms to the general rule announced by our Supreme
Court in Doe v. Harris (2013) 57 Cal. 4th 64: “[T]he general rule in California is that the
plea agreement will be ‘ “deemed to incorporate and contemplate not only the existing
law but the reserve power of the state to amend the law or enact additional laws for the
public good and in pursuance of public policy. . . .” ’ [Citation.] That the parties enter
into a plea agreement thus does not have the effect of insulating them from changes in the
law that the Legislature has intended to apply to them.” (Id. at p. 66.) Accordingly,
Angulo is entitled to petition for recall of his sentence notwithstanding that his conviction
was obtained by a plea agreement.
       Therefore, let a peremptory writ of mandate issue commanding respondent
Superior Court of Contra Costa County, in its case No. 51300151, to vacate its order
entered on January 30, 2015, denying Angulo’s petition for recall of sentence. Upon
remand, respondent court is directed to hold a hearing to determine whether petitioner’s
section 1170.18 petition “satisfies the criteria in subdivision (a),” and, if so, whether
petitioner should nevertheless be denied relief because he “would pose an unreasonable
risk of danger to public safety.” (§ 1170.18, subd. (b).) Our decision is final in this court
immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)


                                              5
                                _________________________
                                DONDERO, J.


We concur:


_________________________
MARGULIES, Acting P.J.


_________________________
BANKE, J.




                            6